Citation Nr: 1517462	
Decision Date: 04/23/15    Archive Date: 05/04/15

DOCKET NO.  12-17 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a cervical spine disorder.

2.  Entitlement to service connection for a left knee disorder.

3.  Entitlement to service connection for a right knee disorder.

4.  Entitlement to service connection for a left shoulder disorder.

5.  Entitlement to service connection for numbness and hypoesthesia of the left upper extremity.

6.  Entitlement to service connection for paresthesia of the bilateral lower extremities.

7.  Entitlement to service connection for hypertension.

8.  Entitlement to service connection for hearing loss.

9.  Entitlement to an initial compensable disability rating for left knee cyst.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C. Fleming, Counsel


INTRODUCTION

The Veteran had active military service from July 2005 to July 2010.

These matters come before the Board of Veterans' Appeals (Board) following a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, in which, in pertinent part, the RO granted service connection for a left knee cyst, assigning an initial noncompensable rating, and denied the other claims on appeal.

The Veteran requested a hearing on his May 2012 substantive appeal, and the Board scheduled him for a Board hearing in June 2013.  He failed to appear for the scheduled hearing, however, and his hearing request therefore is considered withdrawn. 38 C.F.R. § 20.704(d) (2014).

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The decision below addresses the Veteran's claims for service connection.  The increased-rating issue remaining on appeal is addressed in the Remand portion of the decision below and is remanded to the agency of original jurisdiction (AOJ).


FINDINGS OF FACT

1.  Resolving reasonable doubt in his favor, the Veteran likely has cervical spasms that are attributable to his period of active military service.

2.  The Veteran does not have a left knee disorder.

3.  The Veteran does not have a right knee disorder.

4.  The Veteran does not have a left shoulder disorder.

5.  The Veteran does not have numbness and hypoesthesia of the left upper extremity.

6.  The Veteran does not have paresthesia of the bilateral lower extremities.

7.  The Veteran does not have hypertension.

8.  The Veteran does not have hearing loss for VA compensation purposes.


CONCLUSIONS OF LAW

1.  The Veteran has cervical spasms that is the result of disease or injury incurred during active military service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).

2.  The Veteran does not have a left knee disorder that is the result of disease or injury incurred in or aggravated during active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2014).

3.  The Veteran does not have a right knee disorder that is the result of disease or injury incurred in or aggravated during active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2014).

4.  The Veteran does not have a left shoulder disorder that is the result of disease or injury incurred in or aggravated during active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2014).

5.  The Veteran does not have numbness and hypoesthesia of the left upper extremity that is the result of disease or injury incurred in or aggravated during active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2014).

6.  The Veteran does not have paresthesia of the bilateral lower extremities that is the result of disease or injury incurred in or aggravated during active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2014).

7.  The Veteran does not have hypertension that is the result of disease or injury incurred in or aggravated during active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2014).

8.  The Veteran does not have hearing loss that is the result of disease or injury incurred in or aggravated during active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

At the outset, the Board will address the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000), enacted in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2014).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See Pelegrini v. Principi, 18 Vet. App. 112, 121 (2004).  See also Notice and Assistance Requirements and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (codified at 38 C.F.R. § 3.159) (removing the prior requirement that VA specifically ask the claimant to provide any pertinent evidence in his possession). 

In this case, the Board finds that all notification and development action needed to arrive at a decision on the claims decided herein has been accomplished.  

In this respect, the Board notes that the Veteran participated in VA's Benefits Delivery at Discharge (BDD) Program that assists service members at participating military bases with development of VA disability compensation claims prior to their discharge from active military service.  Of record is an acknowledgement, signed by the Veteran in March 2010, that he had been notified of the evidence or information that VA needed to substantiate his claims, what evidence VA was responsible for getting, and what information and evidence the Veteran was responsible for providing to VA.  He also acknowledged that he had the opportunity to identify any information or evidence that VA should use to decide his claims, and that he would be given a medical examination for the purpose of substantiating his claims.  Hence, the Board finds that the Veteran has received notice of the information and evidence needed to substantiate his claims, and has been afforded ample opportunity to submit such information and evidence.

The Board thus finds that "the appellant [was] provided the content-complying notice to which he [was] entitled."  Pelegrini, 18 Vet. App. at 122.  In this regard, the more detailed notice requirements set forth in 38 U.S.C.A. §§ 7105(d) and 5103A have been met.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  In addition, the Veteran was given the opportunity to respond following the BDD notice.

Nothing about the evidence or any response to the RO's notification suggests that the case must be re-adjudicated ab initio to satisfy the notice requirements of the VCAA.  

The Board also points out that there is no indication that any additional action is needed to comply with the duty to assist in connection with the claims decided herein.  The Veteran's service treatment records have been associated with the claims file.  The Veteran also underwent VA examinations in August 2010, reports of which are of record.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Here, the Board finds that the VA examinations obtained in this case are adequate, as they are predicated on full physical and audiological examination as well as consideration of the medical records in the claims file and the Veteran's history.  The examination reports address all of the pertinent evidence of record, to include statements given by the Veteran at the time of the examinations, and provide complete rationales for the opinions stated.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).  Additionally, the Veteran has submitted written argument in support of his claims.  The Veteran has not alleged that there are any outstanding records relevant to the claims decided herein that need to be obtained.

Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  

II. Analysis

Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in the line of duty or for aggravation of a pre-existing injury or disease in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  In addition, if arthritis or organic diseases of the nervous system become manifest to a degree of 10 percent or more during the one-year period following a Veteran's separation from active service, the condition may be presumed to have been incurred in service, notwithstanding that there is no in-service record of the disorder.  38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).

For the purposes of applying the laws administered by VA, impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of those frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2014).  The Court, in Hensley v. Brown, 5 Vet. App. 155 (1993), indicated that 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service if there is sufficient evidence to demonstrate a medical relationship between the Veteran's in-service exposure to loud noise and his current disability.  The Board notes that the Court's directives in Hensley are consistent with 38 C.F.R. § 3.303(d).

The Veteran asserts that he has a cervical spine disorder, a left knee disorder, a right knee disorder, a left shoulder disorder, numbness and hypoesthesia of the left upper extremity, paresthesia of the bilateral lower extremities, hearing loss, and hypertension that are related to his time in service.  In particular, the Veteran stated in a letter submitted with his May 2012 substantive appeal that he developed problems with his knees and left shoulder, as well as hearing loss, hypertension, and numbness in his extremities, while in service. 

Turning first to the Veteran's claim for service connection for a cervical spine disorder, the Board notes that service treatment records reflect that the Veteran complained of pain and tenderness of his cervical spine in March 2007, while being treated for a left shoulder injury.  No diagnosis was assigned at the time.  At the Veteran's August 2010 VA examination, he complained of pain and stiffness in his neck that had begun during service.  Tenderness to palpation of the cervical paraspinal muscles was noted, as was pain on range-of-motion testing, although range of motion of the cervical spine was found to be normal.  Radiological evaluation revealed a mild straightening of the cervical spine, which the examiner stated "may be secondary to spasm."  The examiner diagnosed the Veteran with cervical spasm but offered no etiological opinion concerning the disorder.

Upon consideration of the above evidence, the Board finds that a grant of service connection for cervical spasm is warranted.  The evidence shows a current diagnosis of cervical spasm, assigned one month after the Veteran's separation from service.  The Veteran was treated in service for cervical spine complaints and stated at the August 2010 VA examination that his symptoms of cervical spasm began in service and have continued to the present.  The Board has no reason to question the credibility of the Veteran with regard to his report of continuity of symptomatology.  Thus, considering the credibility of the statements by the Veteran attesting to the fact that he first suffered symptoms of a cervical spine disorder while he was still on active duty, as well as his in-service treatment for cervical spine complaints, the Board finds that the Veteran has supplied sufficient evidence to establish continuity of symptomatology of cervical spasm since service.  Importantly, there is no evidence of record to contradict these findings-the August 2010 VA examiner did not offer any etiological opinion concerning the cervical spasm diagnosis.  Thus, resolving reasonable doubt in the Veteran's favor, the Board thus concludes that he currently suffers from cervical spasm that is traceable to his time on active duty.  Based on the foregoing, the Board finds that service connection for cervical spasm is warranted.  See 38 U.S.C.A. §§ 1110, 1131, 5107(b); 38 C.F.R. §§ 3.102, 3.303, 3.304; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Turning to the Veteran's remaining service connection claims, upon review of the evidence of record, the Board finds that the preponderance of the evidence is against the claims because the evidence shows that the Veteran does not have a left knee disorder, a right knee disorder, a left shoulder disorder, numbness and hypoesthesia of the left upper extremity, paresthesia of the bilateral lower extremities, hearing loss, or hypertension.  In that connection, the Board notes, first, that the Veteran was treated on multiple occasions during service for a left shoulder sprain incurred during a roadside bombing in July 2006.  He was also diagnosed with bilateral patellofemoral syndrome and patellar tendonitis in January 2008 and underwent physical therapy for these orthopedic complaints.  In addition, the Veteran complained of numbness and tingling in his left arm in a February 2007 post-deployment assessment; however, no diagnosis was assigned at that time.  No elevated blood pressure readings are of record during the Veteran's time in service.  Additionally, multiple in-service audiograms documented normal hearing for VA compensation purposes throughout the Veteran's time on active duty.

In August 2010, the Veteran underwent VA examinations concerning his claims for a left knee disorder, right knee disorder, left shoulder disorder, numbness and hypoesthesia of the left upper extremity, paresthesia of the bilateral lower extremities, hearing loss, and hypertension.  At that time, the examiner acknowledged the Veteran's report of in-service left shoulder and bilateral knee pain, as well as hypertension and numbness in the left upper extremity following the in-service left shoulder injury.  However, the examiner noted that the Veteran denied experiencing any lower extremity paresthesia, either during or after service.  The Veteran reported pain, stiffness, limited motion, and swelling of the knees and left shoulder and stated that he wore knee braces for support with activity.  No elevated blood pressure readings were noted, and the examiner found the Veteran to have no hypertension on examination.  No diagnosis of hypertension was assigned.  Similarly, neurological examination was normal for the upper and lower extremities bilaterally; the examiner found no evidence of any neurological disorder, and no diagnosis was assigned.  

The Veteran also underwent orthopedic examination in August 2010; at that time, he again complained of left shoulder pain following the 2006 roadside bombing, as well as ongoing pain, swelling, and stiffness in his knees.  Physical examination of the left shoulder found pain on motion, tenderness, and crepitus; the left knee was noted to display pain on extension.  However, range of motion of the left shoulder and the knees was found to be normal in each joint, with no limitations on repetitive-motion testing.  Similarly, radiological examination of the left shoulder and bilateral knees was normal for each joint.  The examiner concluded that there was "no evidence to support pathology" for any left shoulder or knee disorder; no diagnosis was assigned for the Veteran's left shoulder, left knee, or right knee.  Similarly, the Veteran underwent VA audiological examination in August 2010, at which time an audiogram was conducted, and no hearing loss for VA compensation purposes was found in either ear at any frequency.   

In this case, the evidence establishes that the Veteran has not been diagnosed as having any chronic left knee disorder, right knee disorder, left shoulder disorder, numbness and hypoesthesia of the left upper extremity, paresthesia of the bilateral lower extremities, hypertension, or hearing loss at any point during the appeal period.  The Board finds that there is no evidence that the Veteran currently experiences any left knee disorder, right knee disorder, left shoulder disorder, numbness and hypoesthesia of the left upper extremity, paresthesia of the bilateral lower extremities, hearing loss, or hypertension.  In the absence of proof of a current left knee disorder, right knee disorder, left shoulder disorder, numbness and hypoesthesia of the left upper extremity, paresthesia of the bilateral lower extremities, hearing loss, or hypertension, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Congress has specifically limited entitlement to service connection to cases where such incidents have resulted in a disability.  Brammer, 3 Vet. App. at 225.  In the absence of any competent evidence of a current left knee disorder, right knee disorder, left shoulder disorder, numbness and hypoesthesia of the left upper extremity, paresthesia of the bilateral lower extremities, hearing loss, or hypertension, the Board must conclude the Veteran does not currently suffer from any such disabilities.  Without competent evidence of disability due to disease or injury, the Board must deny these claims.  See Degmetich v. Brown, 104 F.3d 1328, 1333 (1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).  

The Board has considered the Veteran's contention that he has a left knee disorder, right knee disorder, left shoulder disorder, numbness and hypoesthesia of the left upper extremity, paresthesia of the bilateral lower extremities, hearing loss, and hypertension that are related to service.  In adjudicating this claim, the Board must assess the Veteran's competence and credibility.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368- 69 (2005).  In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court emphasized that lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witness's personal knowledge.  See also 38 C.F.R. § 3.159(a)(2) (competent lay evidence means any evidence not requiring that the proponent have specialized education, training or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person).  

In the instant case, the Board finds that the question of whether the Veteran has a left knee disorder, right knee disorder, left shoulder disorder, numbness and hypoesthesia of the left upper extremity, paresthesia of the bilateral lower extremities, hearing loss, or hypertension to be complex in nature.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  Here, although the Veteran is competent to describe his experiences in service and his current symptoms, the Board accords his statements regarding the nature and etiology of an alleged disability little probative value, as he is not competent to opine on such complex medical questions.  Specifically, where the determinative issue is one of medical diagnosis or causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. West, 12 Vet. App. 460, 465 (1999).  The Veteran has offered only conclusory statements regarding the etiology of his claimed disorders.  In contrast, the VA examiners, who are medical professionals, took into consideration all the relevant facts in providing their opinions, to include the Veteran's contentions.  Therefore, the Board gives greater probative weight to the VA examiners' opinions rather than to the Veteran's statements on the matter.

Here, the greater weight of the evidence points to the Veteran not having a diagnosed left knee disorder, right knee disorder, left shoulder disorder, numbness and hypoesthesia of the left upper extremity, paresthesia of the bilateral lower extremities, hearing loss, or hypertension.  In that connection, the Board acknowledges that the Veteran was assigned diagnoses of left shoulder sprain and bilateral patellofemoral syndrome and patellar tendonitis in service but notes that these diagnoses all occurred well prior to the Veteran's separation from active duty in July 2010.  The Board further acknowledges the Veteran's complaints of ongoing pain in his joints but notes that pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), appeal dismissed in part and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  In this case, there has simply been no diagnosis of any left knee disorder, right knee disorder, left shoulder disorder, numbness and hypoesthesia of the left upper extremity, paresthesia of the bilateral lower extremities, hearing loss, or hypertension at any point during the appeal period.  

The Board further finds compelling the conclusions of the August 2010 VA examiners, who considered the treatment records documenting the Veteran's in-service treatment and diagnoses as well as his current complaints, conducted thorough physical and audiological evaluations of the Veteran, and came to the conclusion that the Veteran does not in fact experience any left knee disorder, right knee disorder, left shoulder disorder, numbness and hypoesthesia of the left upper extremity, paresthesia of the bilateral lower extremities, hearing loss, or hypertension.  Thus, during the course of the claim, the Board finds that the evidence supports a finding that the Veteran has not been diagnosed with any left knee disorder, right knee disorder, left shoulder disorder, numbness and hypoesthesia of the left upper extremity, paresthesia of the bilateral lower extremities, hearing loss, or hypertension.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (holding that a current disability exists if the diagnosed disability is present at the time of the claim or during the pendency of that claim).  

With regard to assessing the credibility and competency of the statements offered by the Veteran, while he is competent to describe his symptoms (i.e., that is, symptoms capable of lay observation), diagnosing an orthopedic, neurological, or audiological disorder is not something he has demonstrated that he has the medical expertise to do.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Moreover, as discussed, the August 2010 VA examiners considered the Veteran's contentions regarding his symptomatology and nevertheless found the Veteran not to experience any current left knee disorder, right knee disorder, left shoulder disorder, numbness and hypoesthesia of the left upper extremity, paresthesia of the bilateral lower extremities, hearing loss, or hypertension.  The Board accepts the opinions of the VA examiners that the Veteran does not experience a current left knee disorder, right knee disorder, left shoulder disorder, numbness and hypoesthesia of the left upper extremity, paresthesia of the bilateral lower extremities, hearing loss, or hypertension as being the most probative medical evidence on the subject, as the opinions are based on thorough review of all historical records and a thorough examination, and the reports both contain a detailed rationale for the examiners' conclusion.  

As discussed, the August 2010 examination reports are negative for objective findings of any left knee disorder, right knee disorder, left shoulder disorder, numbness and hypoesthesia of the left upper extremity, paresthesia of the bilateral lower extremities, hearing loss, or hypertension.  The Veteran's contentions of chronic disability are outweighed by the objective clinical findings and conclusions made by medical professionals.  Absent a showing of knee, shoulder, or neurological pathology, or a showing of hearing loss or hypertension, service connection for such disabilities cannot be granted.  Thus, the preponderance of the evidence is against the claims, the benefit-of-the-doubt doctrine does not apply, and the claims of service connection for a left knee disorder, right knee disorder, left shoulder disorder, numbness and hypoesthesia of the left upper extremity, paresthesia of the bilateral lower extremities, hearing loss, and hypertension must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).


ORDER

Entitlement to service connection for cervical spasms is granted.

Entitlement to service connection for a left knee disorder is denied.

Entitlement to service connection for a right knee disorder is denied.

Entitlement to service connection for a left shoulder disorder is denied.

Entitlement to service connection for numbness and hypoesthesia of the left upper extremity is denied.

Entitlement to service connection for paresthesia of the bilateral lower extremities is denied.

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for hearing loss is denied.



REMAND

In August 2010, the Veteran underwent VA examination pertaining to his left knee cyst.  At that time, physical examination found only a non-tender mass in the posterior left knee; no limitation of functioning was noted due to the cyst, and no abnormalities were noted on radiological examination of the knee.  In a statement submitted with his May 2012 substantive appeal, however, the Veteran made statements concerning his current level of symptomatology associated with his left knee cyst.  He stated that his left knee cyst caused pain, stiffness, and limitation of motion in the knee.  These statements suggest that his left knee cyst may have worsened since the August 2010 VA examination.  

The Veteran is qualified, as a lay person, to report increasing symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495 (1997).  Likewise, where the record does not adequately reveal the current state of the claimant's disability, the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination.  See Allday v. Brown, 7 Vet. App. 517, 526 (1995); see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (where the appellant complained of increased hearing loss two years after his last audiology examination, VA should have scheduled the appellant for another examination).  The Board notes here that the Veteran has claimed that his left knee cyst has worsened since his last examination.  Thus, in light of the fact that the most recent VA examination was conducted in August 2010, nearly five years ago, and due to his reported increased symptomatology, the Board has determined that the Veteran should be afforded further VA examination to assess the current nature and severity of his left knee cyst.  Under these circumstances, the Veteran must be scheduled to undergo examination at an appropriate VA medical facility.  See 38 U.S.C.A. § 5103A.

In view of the foregoing, the case is REMANDED for the following action:

1.  The Veteran must be scheduled for VA examination to determine the current severity of his left knee cyst and notified that failure to report to any scheduled examination, without good cause, could result in a denial of his claim.  See 38 C.F.R. § 3.655(b) (2014).  .  The claims folder must be made available to the examiner and reviewed in conjunction with each examination.  A complete rationale for all conclusions reached must be included.

The examiner must describe in detail all symptoms reasonably attributable to the Veteran's service-connected left knee cyst, and their current severity.  The examiner must report range of flexion and extension in the left knee (in degrees).  Clinical findings must also include whether, during the examination, there is objective evidence of pain on motion (if pain on motion is present, the examiner must indicate at which point pain begins), weakness, excess fatigability, and/or incoordination associated with the left knee; and whether, and to what extent, the Veteran experiences functional loss due to pain and/or any of the other symptoms noted above during flare-ups or with repeated use of the left knee.  The examiner must express such functional losses in terms of additional degrees of limited motion (beyond that shown clinically).  

2.  The AOJ must ensure that the examination report complies with this remand and the questions presented in the examination request.  If any report is deficient, it must be returned to the examiner for necessary corrective action, as appropriate.

3.  After undertaking any other development deemed appropriate, the AOJ should re-adjudicate the issue on appeal, to include consideration of the additional evidence obtained since it last adjudicated the claim.  Specific consideration must be given to all evidence received since the SOC that was issued in March 2012.  The Veteran must be afforded an opportunity to respond before the record is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


